UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4457



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BARRY FLETCHER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:00-cr-00227)


Submitted: November 15, 2006              Decided:   November 20, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Richard Gregory
McVey, OFFICE OF THE UNITED STATES ATTORNEY, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Barry     Fletcher       appeals    the    district       court’s    order

revoking his supervised release and sentencing him to twenty-one

months imprisonment. Fletcher’s attorney filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there were

no   meritorious    issues     to    raise    on   appeal,     but    arguing     that

Fletcher’s sentence was unreasonable. Fletcher was informed of his

right to file a pro se supplemental brief, but he has not done so.

Because our review of the record discloses no meritorious issues

and no error by the district court, we affirm the revocation order

and the sentence imposed.

           As recently discussed in United States v. Crudup, 461

F.3d 433, 437 (4th Cir. 2006), we review a sentence imposed upon

the revocation of supervised release to determine whether the

sentence is “plainly unreasonable.”                Because Fletcher’s sentence

was within the applicable statutory maximum and the recommended

guideline range, and because it was neither procedurally nor

substantively      unreasonable,        we     find    it      was    not      plainly

unreasonable.      In imposing this sentence, the court specifically

noted that Fletcher had already been given a second chance to

comply with the requirements of supervised release and that the

circumstances      suggested    that    Fletcher       could    not    comply    with

supervised    release   in     the    future.         In   addition,     the    court

considered the time Fletcher spent in state prison on the charge


                                       - 2 -
that served as a partial basis for the revocation.                   Thus, we find

that       the   district    court      adequately      considered   the    policies

underlying the supervised release statute, the various applicable

sentencing factors, and the available sentencing options.*

                 Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform her client, in writing, of

his right to petition the Supreme Court of the United States for

further review.           If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel      may    move    in   this    court    for   leave   to   withdraw     from

representation.           Counsel’s motion must state that a copy thereof

was served on the client.            We dispense with oral argument, because

the facts and legal contentions are adequately presented in the

materials        before    the   court    and     argument   would    not   aid   the

decisional process.



                                                                            AFFIRMED




       *
      Fletcher asserts that supervised release was intended to ease
the defendant’s transition into the community and provide
rehabilitation and that Fletcher’s sentence was not designed to
serve this goal. However, the relevant statutes make clear that,
when imposing a sentence after revocation of supervised release, a
court should consider, not only training and treatment, but also
the defendant’s history, the nature and circumstances of the
offense, the need to protect the public from further crimes, and
the need to deter criminal conduct, among other factors. See 18
U.S.C.A. § 3553(a), 3583(e) (West 2000 & Supp. 2006).

                                          - 3 -